UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                         Nos. 17-3752, 18-1253, 19-1129, 19-1189
                                     _____________

        COMMONWEALTH OF PENNSYLVANIA; STATE OF NEW JERSEY

                                              v.

  PRESIDENT UNITED STATES OF AMERICA; SECRETARY UNITED STATES
    DEPARTMENT OF HEALTH AND HUMAN SERVICES; UNITED STATES
 DEPARTMENT OF HEALTH AND HUMAN SERVICES; SECRETARY UNITED
 STATES DEPARTMENT OF TREASURY; UNITED STATES DEPARTMENT OF
TREASURY; SECRETARY UNITED STATES DEPARTMENT OF LABOR; UNITED
     STATES DEPARTMENT OF LABOR; UNITED STATES OF AMERICA

                                    Little Sisters of the Poor Saints Peter and Paul Home
                                    (Intervenor in D.C.),
                                    Appellant in 17-3752, 19-1129

                                    President United States of America, Secretary United
                                    States of Department of Health and Human Services,
                                    United States Department of Health and Human
                                    Services, Secretary United States Department of
                                    Treasury, United States Department of Treasury,
                                    Secretary United States Department of Labor, United
                                    States Department of Labor,
                                    Appellants in 18-1253,
                                    19-1189 (Except President United States of America)
                                   ______________________

                             ORDER AMENDING OPINION
                               ______________________


      At the direction of the Court, the opinion filed on July 12, 2019 is amended as
follows:

Page 44, first full paragraph, second to last line, the last word: omit “the” so it reads “as
provided for in comprehensive guidelines.”; and,
Page 51, first full paragraph, the opinion includes the following sentence and quotation:
“No tradition, and no prior decision under RFRA, allows a religion-based exemption
when the [A]ccommodation would be harmful to others—here, the very persons the
contraceptive coverage requirement was designed to protect.” Hobby Lobby, 573 U.S. at
764 (Ginsburg, J., concurring) replace concurring with dissenting so that the citation
reads Hobby Lobby, 573 U.S. at 764 (Ginsburg, J., dissenting).

For the Court,


s/ Patricia S. Dodszuweit
Clerk

Date: July 18, 2019

cc: All Counsel of Record